1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   THE UNITED STATES OF AMERICA,          No. 2:19-cv-02142 WBS EFB
13               Plaintiff,

14       v.                                 ORDER
15   THE STATE OF CALIFORNIA; GAVIN
     C. NEWSOM, in his official
16   capacity as Governor of the
     State of California; THE
17   CALIFORNIA AIR RESOURCES BOARD;
     MARY D. NICHOLS, in her official
18   capacity as Chair of the
     California Air Resources Board
19   and as Vice Chair and a board
     member of the Western Climate
20   Initiative, Inc.; WESTERN
     CLIMATE INITIATIVE, INC.; JARED
21   BLUMENFELD, in his official
     capacity as Secretary for
22   Environmental Protection and as
     a board member of the Western
23   Climate Initiative, Inc.; KIP
     LIPPER, in his official capacity
24   as a board member of the Western
     Climate Initiative, Inc., and
25   RICHARD BLOOM, in his official
     capacity as a board member of
26   the Western Climate Initiative,
     Inc.,
27
                 Defendants.
28
                                        1
1

2                                ----oo0oo----

3              Plaintiff United States of America brought this action

4    against defendant State of California and other related

5    individuals and entities alleging California’s cap-and-trade

6    program violates, inter alia, the Treaty Clause and the Compact

7    Clause of the United States Constitution.    (First Am. Compl.

8    (“FAC”) (Docket No. 7).)    Presently before the court are two

9    unopposed motions to intervene as defendants: the first, filed by

10   the Environmental Defense Fund (“EDF”) and Natural Resources

11   Defense Council (“NRDC”), (Docket No. 23), and the second filed

12   by the International Emissions Trading Association (“IETA”)

13   (Docket No. 27).).

14             Having considered both motions and the statements of

15   non-opposition filed by the existing parties (see Docket Nos. 31-

16   34) the court will grant both motions.

17             IT IS THEREFORE ORDERED that the motions of EDF and

18   NRDC (Docket No. 23) and IETA (Docket No. 27) to intervene as

19   defendants in this action be, and the same thereby are, GRANTED,

20   without prejudice to the right of the United States to object to

21   any intervening defendant’s Article III standing in this action.

22   The hearing set for January 27, 2020 at 1:30 p.m. is VACATED.

23   Dated:   January 14, 2020

24

25

26
27

28
                                       2
